EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm Vicon Industries, Inc. Hauppauge, New York We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement of our report dated December 1, 2006, relating to the consolidated financial statements, and schedule of Vicon Industries, Inc. appearing in the Company’s Annual Report on Form 10-K for the year ended September 30, 2006. /s/ BDO Seidman, LLPBDO Seidman, LLP Melville, New York October 16, 2007
